Citation Nr: 1546967	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  10-31 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety, and depression.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Cryan, Counsel





INTRODUCTION

The Veteran served on active duty from February 1960 to August 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

The Board remanded the Veteran's claim for additional development in November 2012 and May 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the claims file reveals that a remand is unfortunately once again necessary in order to properly adjudicate the issue on appeal.  

The Veteran's claim was previously remanded in order to obtain additional information regarding the Veteran's stressors and to afford the Veteran a VA examination if the Veteran's stressors were verified.  Although it does not appear that any stressors were verified, the Veteran was afforded a VA examination in May 2015.  

At the May 2015 VA examination, the Veteran apparently became tearful and unable to discuss his stressors and he was scheduled for a second examination.  No psychiatric diagnoses were rendered at that time.  

At the second VA examination later in May 2015, the examiner indicated that the Veteran reported that his main stressor was seeing North Vietnamese "hung upside down on the fence" about which he had nightmares.  The examiner also noted that the Veteran reported that in 2010, he reported that he had nightmares about a Korean woman who had been "raped," had her intestines cut out, and her body hung up on a gate.  The examiner noted that the Veteran reported in 2011that he had dreams about being on a Korean island witnessing several incidents including someone being tortured.  The examiner indicated that it was unclear whether the Veteran was confabulating experiences in Korea with something that may have happened in Vietnam but based on his report he met criterion A for having witnessed a [traumatic] event which occurred.  The examiner also reported that the Veteran met criterion B, C, D, and E as well as F, G, and H, and therefore met all DSM-V criteria for PTSD.  However, the examiner failed to specifically indicate which stressor upon which the PTSD diagnosis was based and the examiner failed render any other psychiatric diagnoses or specify whether any other psychiatric disorders were present and if so, whether any diagnoses were related to the Veteran's military service.  

As discussed below, the Veteran's reported stressor has not been corroborated; however, the Board remand had requested that any acquired psychiatric disability, other than PTSD, also be identified.  Consequently, another VA examination is necessary in order to properly adjudicate the claim.

Additionally, in the most recent supplemental statement of the case, dated in August 2015, the Appeals Management Center (AMC) found the Veteran's stressors to be of insufficient credibility as to be accepted as factual.  The AMC noted that the Veteran asserted that he witnessed torture and murder while stationed in Vietnam with the Republic of Korea (ROK) forces and from learning of the death of a Korean national.  The AMC indicated that the VA examiner noted that the Veteran appeared confused about whether the woman was killed in Vietnam or Korea.  The AMC reported that the record contains no evidence of Vietnam service and the Veteran's statements that he served with the ROK forces in Vietnam are not consistent with history.  The AMC referenced the U.S. Army Vietnam Studies, Allies Participation in Vietnam GPO (1985) which indicates that the first ROK forces arrived in Vietnam in September 1964 and the Veteran left service in August 1963.  The AMC did not include any excerpts corroborating this finding.  On remand, the AMC should include any pertinent excerpts confirming this finding.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the relevant excerpts from the U.S. Army Vietnam Studies, Allies Participation in Vietnam GPO (1985) which indicates that the first ROK forces arrived in Vietnam in September 1964 and any other relevant information pertaining to the Veteran's claimed stressors.  

2.  Return the Veteran's claims file to the examiner who conducted the May 2015 VA examination, or if not available, to another examiner.  If an opinion cannot be provided without an examination, one should be provided.  The examiner is asked to address following: 

 a.  Does the Veteran have a current psychiatric disorder, to include PTSD, depression, major depressive disorder, and/or anxiety?  If so, specify all current diagnoses for the record. 

 b.  If yes, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently demonstrated psychiatric disorder had its onset during the Veteran's period of active duty or is otherwise related to the reported stressors he experienced while on active duty. Why or why not?  If a diagnosis of PTSD is rendered, the examiner should specify the stressor upon which the diagnosis is based.  

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




